     Case 1:20-cv-00913-NONE-SKO Document 5 Filed 07/01/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RUBEN GABRIOLA BARRERA,                           No. 2:20-cv-1285 CKD P
12                       Petitioner,
13           v.                                         ORDER
14    STU SHERMAN,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254, together with a request to proceed in forma pauperis and

19   motion to appoint counsel. In his application, petitioner challenges a conviction issued by the

20   Merced County Superior Court. Merced County is part of the Fresno Division of the United

21   States District Court for the Eastern District of California. See Local Rule 120(d).

22          Pursuant to Local Rule 120(f), a civil action which has not been commenced in the proper

23   division of a court may, on the court’s own motion, be transferred to the proper division of the

24   court. Therefore, this action will be transferred to the Fresno Division of the court. This court

25   will not rule on petitioner’s request to proceed in forma pauperis.

26          Good cause appearing, IT IS HEREBY ORDERED that:

27          1. This court has not ruled on petitioner’s request to proceed in forma pauperis and

28   motion to appoint counsel;
                                                       1
     Case 1:20-cv-00913-NONE-SKO Document 5 Filed 07/01/20 Page 2 of 2

 1             2. This action is transferred to the United States District Court for the Eastern District of

 2   California sitting in Fresno; and

 3             3. All future filings shall reference the new Fresno case number assigned and shall be

 4   filed at:
                              United States District Court
 5                            Eastern District of California
                              2500 Tulare Street
 6                            Fresno, CA 93721
 7   Dated: July 1, 2020
                                                         _____________________________________
 8
                                                         CAROLYN K. DELANEY
 9                                                       UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15   12/barr1285.109


16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
